PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/759,338
Filing Date: 26 Apr 2020
Appellant(s): Siemens Aktiengesellschaft



__________________
John P. Musone
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed June 9 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 21, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

MAINTAINED REJECTIONS

Claim Interpretation
 As previously indicated, examiner interprets any feature that could possible result in any triangular cross section as a triangular linear feature and any feature (including a triangular feature) exhibiting any straight lines as a straight linear feature.

Claim Rejections - 35 USC § 103
Claims 15, 26, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable
over Ramm et al (US 2008/0193782 A1).
Regarding claims 15, and 29-32, Ramm discloses a workpiece (30) which is
conventionally fabricated of metallic materials [0033] (a metallic substrate), with a layer system comprising at least one intermediate adhesion layer comprising preferably one of the metals of the subgroups IVa, Va, and VIa of the periodic table of elements [0049] and/or Al, Si or a mixture of these and teaches good adhesion with compounds of these metals with N in particular. Ramm further particularly teaches an example of using AICr (consisting of AICr) in this layer [0076] (an under or middle layer). Ramm teaches functional layers such as mixed metal oxide preferably such as AICryOz (consisting of AICrO) as a functional outer layer [0053] which may form the termination of the coating to the outside without further following layers [0085] and may therefore be an outermost layer.
Although Ramm does not explicitly teach an example with a Cr layer, AICr layer
and AICrO layer all together, because Ramm teaches at least one intermediate
adhesion layer, it would be understood that this may include more than one layer and
teaches the at least one adhesion layer may include a metal of groups IVa, Va, and VIa
or mixture of such metals with Al or Si and further shows a layer of AICr as preferable, it
would have been obvious to a person having ordinary skill in the art before the effective
filing date of the claimed invention to use additional adhesion layers and to optionally
choose from among the limited possible element groups as expressly identified by Ramm, Cr or Cr/CrN as first adhesion layers along with a layer of AICr which is
expressed as preferable, in order to maintain consistent materials in the layers provide additional adhesion with the functional layer of AICryOz resulting in the layer system as claimed in claim 15.
Regarding claim 26, since the intervening layer is optional it is not necessary to
meet the limitations of the claim, however, Ramm teaches all of the limitations of claim
15 as set forth above and further teaches the intermediate adhesion layer may be in the
range of 0.05 to 0.5μm thick which overlaps the claimed thickness of the intervening
layer. Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to apply an intervening layer with
a thickness of 0.05 to 0.5μm overlapping the claimed layer thickness of 0.2μm. It has
been held that obviousness exists where the claimed ranges overlap or lie inside ranges
disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA
1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP
2144.05 (I).
Regarding claim 33, the limitation of wherein the AICr and AICrO layers are PVD coatings, this is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even
though the prior product was made by a different process," In re Thorpe, 777 F.2d 695,
698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 16-20, 24 and 25, are rejected under 35 U.S.C. 103 as being
unpatentable over Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US
2014/0130318 A1).
Regarding claims 16 and 17 and 24, Ramm teaches all of the limitations of
claim 15 as set forth above and further teaches the workpiece may be a part for a
turbine (claim 37).
Ramm does not teach the outer layer surface comprising a plurality of elevations
having triangular cross section.
However, Rohr teaches providing turbine blades [0029] with a film with riblets
[0011] (triangular or straight linear features) which reduce the airflow resistance [0012]
and subsequently fuel consumption [0014]. Rohr teaches the riblets height can be 50%
to 100% of the width [0030] and teaches examples of them as having isosceles
triangular elevations (Fig 1 c).
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to apply an outer layer coating of
Ramm in a configuration comprising the triangular shaped planar elements of Rohr to
provide reduced airflow resistance [0012] and subsequently less fuel consumption for
the turbine.
Regarding claim 18, Ramm in view of Rohr teaches all of the limitations of claim
17 as set forth above and Rohr teaches the riblets may be spaced out with a distance
between the riblet tips of 2 times the riblet height [0049]-[0051] with an orientation along
the direction of the fluid flow parallel to each other [0047].
Regarding claim 19, Ramm in view of Rohr teaches all of the limitations of claim
17 as set forth above and because Rohr further teaches the riblets height can be 50%
to 100% of the width [0030] and teaches examples of them as having isosceles
triangular elevations (Fig 1 c) this results in base angles of from 45° to about 71 °overlapping the instant claimed range of from 30° to 60°. It has been held that
obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by
the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Regarding claim 20, Ramm in view of Rohr teaches all of the limitations of claim
17 as set forth above and Rohr teaches the riblets with an orientation along the direction
of the fluid flow and parallel to each other [0047].
Regarding claim 25, Ramm in view of Rohr teaches all of the limitations of claim
24 as set forth above and Ramm further teaches at least one intermediate adhesion
layer below the outer layer.
Although Ramm does not provide an explicit example of two or three sublayers,
since Ramm identifies at least one sublayer and teaches that such layers provide
adhesion characteristics, as indicated above, it would have been obvious to a person
having ordinary skill in the art before the effective filing date of the claimed invention to
use more than one such as two or three intermediate adhesion layers in order to
provide additional adhesion for the functional layer.
Claims 16-20, 24 and 25, are alternatively rejected under 35 U.S.C. 103 as
being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Fuglsang et
al (US 2010/0209258 A1).
Regarding claims 16, 17, and 24, Ramm teaches all of the limitations of claim
15 as set forth above and further teaches the workpiece may be a part for a turbine
(claim 37).
Ramm does not teach the outer layer surface comprising a plurality of elevations
having triangular cross section.
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of
vane vortex generators (a plurality of elevations) of triangular shaped planar elements
(with triangular cross sections) (triangular or straight linear features). Fuglsang teaches
these vortex generators provide a turbulent airflow which prevents cross flow [0022]
and prevents reduction in energy production [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to apply an outer layer coating of
Ramm in a configuration comprising the triangular shaped planar elements of Fuglsang
to provide a turbulent airflow which prevents cross flow and reduction in energy
production.
Regarding claim 18, Ramm in view of Fuglsang teaches all of the limitations of
claim 17 as set forth above and Fuglsang further teaches the vortex generators have a
height (h) and are spaced at a spacing of 2.5 to 3.5 times the maximum height of the
triangular vane [0057].
Regarding claim 19, Ramm in view of Fuglsang teaches all of the limitations of
claim 17 as set forth above and because Fuglsang further teaches the vortex
generators as triangular vanes with a length typically 2 times the height [0057] and
presents triangular shapes of the vanes with configuration with at least one base angle
between 30° and 60° (Fig. 9).
Regarding claim 20, Ramm in view of Fuglsang teaches all of the limitations of
claim 17 as set forth above and Fuglsang further teaches the vortex generators as
triangular vanes that typically are at an angle of 20° to the transverse direction of the
blade [0057] therefore at least some parallel to one another. Alternatively, given the
option of only 2 possibilities of orientation at an angle of 20°, it would have been obvious
to a person having ordinary skill in the art before the effective filing date of the claimed
invention to set them all at 20° to the transverse direction of the blade in the same
direction thereby placing them all parallel to one another with a reasonable expectation
of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP
2143.
Regarding claim 25, Ramm in view of Fuglsang teaches all of the limitations of
claim 24 as set forth above and Ramm further teaches at least one intermediate
adhesion layer below the outer layer.
Although Ramm does not provide an explicit example of two or three sublayers,
since Ramm identifies at least one sublayer and teaches that such layers provide
adhesion characteristics, as indicated above, it would have been obvious to a person
having ordinary skill in the art before the effective filing date of the claimed invention to
use more than one such as two or three intermediate adhesion layers in order to
provide additional adhesion for the functional layer.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm
et al (US 2008/0193782 A1) in view of Ramm (US2008/0090099 A1) hereafter
referenced as (Ramm'099).
Regarding claim 34, Ramm teaches all of the limitations of claim 15 as set forth
above and further teaches the workpiece may be a part for a turbine (claim 37).
Ramm does not expressly teach the part of a turbine is a blade or a compressor
blade.
However, Ramm'099 [0050] teaches similar coatings on parts such as heat exposed components of combustion engines, including fuel injection nozzles, piston
rings, tappets, turbine blades and similarly stress-exposed parts.
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to apply the coatings of Ramm to
parts such as turbine blades as taught by Ramm'099 or other turbine engine parts
(including compressor blades) since they are indeed turbine parts that benefit from such
a coating.
Claims 27 and 28, are alternatively rejected under 35 U.S.C. 103 as being
unpatentable over Ramm et al (US 2008/0193782 A1) in view of Scarlin et al (US
2009/0077801 A1).
Regarding claim 27, Ramm teaches all of the limitations of claim 15 as set forth
above and further teaches the workpiece which is conventionally fabricated of metallic
materials [0033] may be a part for a turbine (claim 37).
Ramm does not identify the composition of the metal used in the workpiece
(substrate). Absent a teaching of an appropriate composition of the substrate one of
ordinary skill would be motivated to seek out a composition from prior art.
As such, Scarlin teaches a turbine blade with a composition having a Cr content
of from 9% to 1 2%.
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to use a turbine blade made from
steel with a Cr content of from 9 wt.% to 12 wt.% as the turbine part workpiece of
Ramm.
Regarding claim 28, Ramm teaches all of the limitations of claim 15 as set forth
above and further teaches the workpiece which is conventionally fabricated of metallic
materials [0033] may be a part for a turbine (claim 37).
Ramm does not specify the roughness of the workpiece.
However, Scarlin teaches a turbine blade with a roughness of less than 0.5μm to
provide high aerodynamic efficiency of the turbine [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to use a turbine blade with a
roughness of less than 0.5μm as the turbine part of Ramm to provide a turbine blade
with high aerodynamic efficiency of the turbine in which the blade resides.
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over
Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US 2014/0130318 A1)
further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Rohr teaches all of the limitations of
claim 16 as set forth above and Rohr teaches the riblets which reduce the airflow
resistance and teaches the riblets may be spaced out with a distance between the riblet
tips of 2 times the riblet height [0049]-[0051].
Ramm in view of Rohr does not teach cones as the triangular elevations.
However, Rohr teaches the size and shape of the riblets may be varied [0011].
Goutier teaches a grid of conical members that are used to influence airflow by creating
turbulence in an airflow path (page 9-10).
Therefore, since Rohr indicates that the shape and size of the riblets can vary
and because Coulter teaches a grid of conical members may be used to influence
airflow to create turbulence, it would have been obvious to a person having ordinary skill
in the art before the effective filing date of the claimed invention to use a grid of conical
members having the height and relative height to spacing ratio of Rohr in place of the
triangular riblets of Ramm in view of Rohr to create the turbulence to provide reduced
airflow resistance [0012] and subsequently less fuel consumption for the turbine.
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over
Ramm et al (US 2008/0193782 A1) in view of Ramm et al (US US2008/0090099 A1)
hereafter referenced as (Ramm'099) further in view of Rohr et al (US 2014/0130318
A1) and further in view of Coulter et al (WO 2016190754 A1).
Regarding claim 35, Ramm in view of Ramm'099 teaches all of the limitations of
claim 34 as set forth above.
Ramm in view of Ramm'099 does not teach a surface on the outer layer which
comprises a plurality of elevations having triangular cross section when viewed in a
direction of flow around an upstream edge, on a suction side and a pressure side, and
wherein the surface on the outer layer comprises cones as triangular elevations from
halfway along the blade vane length, when viewed in the direction of flow.
However, Rohr teaches providing turbine blades [0029] with a film with riblets
[0011] (a plurality of elevations having triangular cross sections) extending from the
leading edge to the trailing edge across the entire length of the blade (Fig 7) (which
includes from halfway along the blade vane length, when viewed in the direction of flow)
which reduce the airflow resistance [0012] and subsequently fuel consumption [0014].
Rohr teaches the size and shape of the riblets may be varied [0011]. Goutier teaches a
grid of conical members that are used to influence airflow by creating turbulence in an
airflow path (page 9-10) across the entire surface (Fig 11).	
Therefore, since Rohr teaches riblets that reduce the airflow resistance across
the entire length [0012] and subsequently fuel consumption indicates that the shape and
size of the riblets can vary and because Coulter teaches a grid of conical members may
be used to influence airflow to create turbulence along the entire surface, it would have
been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to use a grid of conical members across the entire surface of
Ramm in view of Rohr (which includes from halfway along the blade vane length, when
viewed in the direction of flow) to create the turbulence to provide reduced airflow
resistance [0012] and subsequently less fuel consumption for the turbine.
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over
Ramm et al (US 2008/0193782 A1) in view of in view of Fuglsang et al (US
2010/0209258 A1) further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Fuglsang teaches all of the
limitations of claim 16 as set forth above. Fuglsang further teaches the vortex
generators have a height (h) and are spaced at a spacing of 2.5 to 3.5 times the
maximum height of the triangular vane [0057] and further teaches these vortex
generators provide a turbulent airflow which prevents cross flow [0022] and prevents
reduction in energy production [0003].
Ramm in view of Fuglsang does not teach cones as the triangular elevations.
However, Fuglsang teaches these vortex generators provide a turbulent airflow
which prevents cross flow [0022] and prevents reduction in energy production [0003].
Goutier teaches a grid of conical members that are used to influence airflow by creating
turbulence in an airflow path (page 9-10).
Therefore, since Fuglsang and Goutier teach triangular elevations that provide a
turbulent airflow and because Coulter teaches a grid of conical members may be used
to influence airflow to create turbulence, it would have been obvious to a person having
ordinary skill in the art before the effective filing date of the claimed invention to use a
grid of conical members having the height and relative height to spacing ratio of
Fuglsang in place of the triangular vortex generators of Ramm in view of Fuglsang to
create the turbulence to provide reduced airflow resistance [0012] and subsequently
less fuel consumption for the turbine.
Regarding claim 35, Ramm in view of Ramm'099 teaches all of the limitations of
claim 34 as set forth above.
Ramm in view of Ramm'099 does not teach a surface on the outer layer which
comprises a plurality of elevations having triangular cross section when viewed in a
direction of flow around an upstream edge, on a suction side and a pressure side, and
wherein the surface on the outer layer comprises cones as triangular elevations from
halfway along the blade vane length, when viewed in the direction of flow.
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of
vane vortex generators (a plurality of elevations) of triangular shaped planar elements
(with triangular cross sections) on the suction side of the blade and teaches additional
barrier generators on the pressure side of the blade. Fuglsang teaches these vortex
generators on both sides of a blade provides a turbulent airflow which prevents cross
flow [0022] and prevents reduction in energy production [0003]. Goutier teaches a grid
of conical members that are used to influence airflow by creating turbulence in an
airflow path (page 9-10) within the inner 50% of the blade from the hub.
Therefore, since Fuglsang teaches these vortex generators on both sides of a
blade and both Fuglsang and Goutier teach triangular elevations that provide a turbulent
airflow and because Coulter teaches a grid of conical members may be used to
influence airflow to create turbulence, it would have been obvious to a person having
ordinary skill in the art before the effective filing date of the claimed invention to use a
grid of conical members as taught by Coulter to create turbulence on both the pressure
and suction sides of the blade including from halfway along the blade vane length when
viewed in a direction of flow to provide reduced airflow resistance [0012] and
subsequently less fuel consumption for the turbine.

(2) Response to Argument

Appellant argues with regard to claims 15, 16 (p 8 and 9), that Ramm does not teach the claimed AICr middle layer and that rather, Ramm explicitly teaches a metallic substrate onto which a nascent layer of AICr is deposited and then reacted with O to fully form a hard AlCrO oxidic outer layer and Ramm's teaching of a hard AlCrO outer (or multi) layer teaches away from Applicants claimed softer AlCr non-oxidic middle layer and renders it unsatisfactory for its intended purpose. 
In response to Appellant 's argument, Ramm does indeed explicitly recite the use of multiple layers and discloses specifically layers of metals as claimed [0049] and more specifically AICr [0076]. These may then for example progress to layers of oxides [0050]. Ramm does not just teach oxide layers. In particular, in paragraph [0050] Ramm teaches that at least one of the functional layers 32 and/or of the intermediate layer 31 can advantageously be implemented as a progression layer 34, whereby a better transition of the properties of the particular layers is brought about. The progression can be from metallic over nitridic to nitrooxidic and up to the pure oxide specifically, including metallic material in the progression layer.  In other words, this statement describes a stack of layers with the following order: metallic layer/ nitridic layer/ nitrooxidic layer/ pure oxide layer.  It does not say all of the layers in the progression layer are converted to oxide and instead specifically identifies a metallic layer. 
Additionally, the teaching of a layer of AlCr is further supported by example 1, in which Ramm teaches “AlCr as a layer” [0076] followed by an oxygen gas flow with no indication that the metal layer in its entirety is necessarily transformed into an oxide.  Indeed, the method of forming the AlCr layer is differentiated from the functional oxide layer 32 which is expressly produced in the presence of pure reactive oxygen gas as seen in [0078].  
Regarding Appellant’s argument of teaching away, clearly Ramm does not teach away from a metal layer of AlCr based upon the presence of an outer oxide layer.   As explained above, Ramm teaches the progression layer may include metallic layers and give a specific example of AlCr, Thus, Ramm cannot be said to teach away from what it indeed clearly teaches.
Appellant argues with regard to claims 16-20, that there is no motivation to combine the Rohr aircraft triangular elevations with Ramm because it inherently results in a different size elevation than Appellant‘s invention.  In response to Appellant’s argument, any alleged difference in elevation size from Appellant’s invention does not have any influence on whether there is motivation to combine Ramm and Rohr.  Appellant argues that the material of construction of the elevations is claimed as an oxide and it would be unquestionable and manifestly understood by those skilled in the art of turbine compressor blades and their outer surface coating layer, that aluminum is decidedly unacceptable as an outer surface coating material. However, in response, it is noted that the layer system is claimed “further comprising a surface on the outer layer comprising a plurality of elevations” not the AlCrO layer comprising a plurality of elevations.  The surface material is not specified in the claim and is not limited to the AlCrO material as written and the layer system of claim 16 is not expressed as a compressor blade so the argument is not relevant to the claim. Additionally, Rohr is applied for its riblets only not its materials.  Appellant additionally argues that Fuglsang's turbulent flow-creating triangular elevations ("turbulence generating means or vortex generators should be chosen in order to provide a turbulent flow", (para 022) expressly teaches away from Appellant's invention. Regarding Appellant’s argument of teaching away, Appellant’s claim is to a layer system.  The concept of teaching away is applicable to the combination of references and not to the unclaimed purpose or operational aspects of Appellant’s invention. The same response is applicable to Appellant’s argument regarding claims 22-23 (p 14).
Regarding claim 21, (p 13) Appellant argues that one skilled in the art of reducing turbulent airflow on turbine compressor blades would not find it obvious to search the solar heat collector literature regarding how to create turbulent airflow in order to solve the problem of reducing turbulent airflow, but would understand that Coutler teaches away from using cones to achieve the purpose of Applicant's invention. In response, Appellant appears to be arguing that these references are not analogous art. However, it is noted that the claims are not limited to anything more than a layer system.
Regarding claims 24-33, the above responses to the arguments over claims 15, 16, and 21 apply.  Appellant additionally argues the motivation to combine Scarlin with Ramm is improper because Appellant's specification and claims do in fact recite an appropriate composition of the substrate presumably with regard to claim 27. In response to Appellant’s argument., the missing substrate composition is not Appellants but in Ramm, Ramm does not identify the composition of the metal used in the workpiece (substrate). Absent a teaching of an appropriate composition of the substrate one of ordinary skill would be motivated to seek out a composition from prior art. As such, Scarlin teaches a turbine blade with a composition having a Cr content of from 9% to 1 2%.  The motivation is to identify a substrate absent a teaching of a substrate by Ramm.  One of ordinary skill in the art, not finding a substrate taught by Ramm, would indeed be motivated to search for an appropriate substrate in similar prior art.  One could not rely on the Appellant’s teaching of a substrate as prior art.
Regarding claim 34, Appellant argues in addition to the argument regarding claim 15, that there is no motivation to combine Ramm ‘099 with Ramm because "Ramm '099 teaches a mixed-crystal layer of a multioxide.  In response, Ram’099 teaches coatings including oxide coatings for specific types of turbine components and Ramm teaches coatings including oxides on a workpiece which may be a part for a turbine. It would indeed be obvious to apply the coating of Ramm to turbine parts specifically identified as in Ramm ’099 since Ramm does teach turbine parts.
Regarding claim 35, Appellant argues, in addition to the argument regarding claim 15, teaching away from the claimed invention instead of from the combination of references and further argues that none of the four references relate to compressor blades in any meaningful way, and finally that hindsight reconstruction was required to arrive at the Examiner's rejection.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In each case, the combination of references is based on the teaching of the references themselves and therefore is not teaching away.  Additionally, both Ramm references clearly relate to turbine articles and Ramm’099 teaches heat-exposed components such as turbine compressor blades.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH D IVEY/Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.